Case 4:19-cv-13575-MFL-DRG ECF No. 34 filed 08/13/20        PageID.444    Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

JOJO BUSINESS CONSULTING, LLC,

               Plaintiff,                           Case No. 19-cv-13575
                                                    Hon. Matthew F. Leitman
v.

REYAD SALAHALDEEN, et al.,

           Defendants.
_______________________________________________________________________/

                            ORDER AND DEFAULT JUDGMENT


        On August 3, 2020, this Court granted Plaintiff’s Motion for Default Judgment

against Defendants ARS Holdings International LLC and BioConfirm Laboratory USA

LLC, on the grounds that the Defendants failed to appear or defend the Complaint of

Plaintiff (ECF No. 33).

        IT IS ORDERED that default judgment is entered in favor of Plaintiff JoJo

Business Consulting LLC, and against Defendants ARS Holdings International LLC and

BioConfirm Laboratory USA LLC, jointly and severally, in the amount of $347,200.00.

        This Order does not close this case.

        IT IS SO ORDERED.

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: August 13, 2020



{K0401466.1}                          1|Page
Case 4:19-cv-13575-MFL-DRG ECF No. 34 filed 08/13/20           PageID.445    Page 2 of 2



I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on August 13, 2020, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764




{K0401466.1}                        2|Page
